OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEAfcSiQFlJEXAS
                       PA;?PX.123Q8,.CAPITPL£TAT
               ©FF8C8AL BUSINESS
               STATE ©F TBOSWBfc
                                                                              ' WTNEV BOWES   • '"•;•? '•'-.   '
               PENALTY FOR
                                                              0 2 1M                          SS
  12/15/2014 PRiVATEUSE                                       0004279596       DEC 18 2014
  CLAYTON, GREGORY LEE                                        MAIt£DFROM^R°7!,M-103
  On this day, the application fo%??0^Writ©f Habeas Corpus has been received
  and presented to the Court. ^9^0^
                                                                       Abel Acosta, Clerk

                                GREGORY LEE CLAYTON




f;43B   "?"?'QQ2         »iiii<in